DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/978,610.  Responsive to the preliminary amendment filed 9/4/2020, claims 1-19 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/055603, filed on 3/6/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2020 and 12/3/2021 have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 9, “speed below” should be changed to - -speed falls below- -.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 5, “the shift parameter” should be changed to - -the at least one shift parameter- - for claim consistency (see Claim 1, line 1).  Appropriate correction is required.

8 is objected to because of the following informalities:  lines 4-5, “the engagement pressure” should be changed to - -an engagement pressure- - for claim consistency.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 5, “the relief pressure” should be changed to - -a relief pressure- - for claim consistency.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  lines 6-7, “the number of friction plates” should be changed to - -a number of friction plates- - for claim consistency.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  lines 1-2, “method for performing a shift of a vehicle transmission of claim 6, comprising” should be changed to - -method according to claim 6, further comprising- - for claim consistency (see Claim 1, line 1, “method for determining at least one shift parameter”).  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 3, “a shift” should be changed to - -the shift- - for claim consistency (see Claim 1, lines 7-8).  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  lines 3-4, “a second clutching device” should be changed to - -the second clutching device- - for claim consistency (see Claim 1, lines 7-8).  Appropriate correction is required.

9 is objected to because of the following informalities:  line 5, “shift, torque” should be changed to - -shift, the torque- - for claim consistency.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  lines 1-2, “method for performing a shift of a vehicle transmission of claim 8, comprising” should be changed to - -method according to claim 8, further comprising- - for claim consistency (see Claim 1, line 1, “method for determining at least one shift parameter”).  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 3, “a shift” should be changed to - -the shift- - for claim consistency (see Claim 1, lines 7-8).  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  lines 6-7, “as control variable” should be changed to - -as a control variable- - for claim consistency.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  lines 1-2, “method for monitoring a state of a transmission of claim 7, further comprising” should be changed to - -method according to claim 7, further comprising- - for claim consistency (see Claim 1, line 1, “method for determining at least one shift parameter”).  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 2, “the shift parameter” should be changed to - -the at least one shift parameter- - for claim consistency (see Claim 1, line 1).  Appropriate correction is required.

18 is objected to because of the following informalities:  lines 2-3, “the shift parameter” should be changed to - -the at least one shift parameter- - for claim consistency (see Claim 1, line 1).  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  line 1, “a vehicle transmission” should be changed to - -the vehicle transmission- - for claim consistency (see Claim 1, lines 1-2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al. (US 2017/0138418 A1).

Regarding claim 1, CHO et al. discloses a method for determining at least one shift parameter of a vehicle transmission (see Fig. 1), the vehicle transmission comprising a first clutching device (CL1) and a first speed ratio (generally indicated by Fig. 1); a second clutching device (CL2) and a second speed ratio (generally indicated by Fig. 1); an input (unlabeled input shown in Fig. 1); and an output (unlabeled output shown in Fig. 1), wherein the input and the output of the vehicle transmission are connectable by engaging the first clutching device or the second clutching device (see Fig. 1), the method comprising: performing a shift by disengaging the first clutching device and/or engaging the second clutching device (see paragraphs [0011]-[0016], “shifting”), wherein the first clutching device (CL1) stops transferring torque through the vehicle transmission at a first time point (see paragraphs [0011]-[0016], “torque handover”), wherein the second clutching device starts transferring torque through the vehicle transmission at a second time point (see paragraphs [0011]-[0016], “torque handover”); and 

Regarding claim 2, CHO et al. discloses determining a rotational speed of a second input of the second clutching device; determining a rotational speed of a second output of the second clutching device; determining a second slip speed of the second clutching device while performing the shift, wherein the second slip speed is a difference between the rotational speed of the second input and the second output; determining whether the second slip speed falls below or exceeds a second predetermined threshold, the second time point being the time point when the second slip speed falls below or exceeds the second predetermined threshold; and determining the at least one shift parameter when the second slip speed falls below or exceeds the second predetermined threshold (see paragraphs [0014]-[0016], “engagement-side clutch slip step”).

Regarding claim 3, CHO et al. discloses determining a rotational speed of a first input of the first clutching device; determining a rotational speed of a first output of the first clutching device; determining a first slip speed of the first clutching device while performing the shift, wherein the first slip speed is a difference between the rotational speed of the first input and the first output; determining whether the first slip speed falls below or exceeds a predetermined threshold, the first time point being the time point when the first slip speed falls below or exceeds a first predetermined threshold; and determining the shift parameter when the first slip speed falls below or exceeds the first predetermined threshold (see paragraphs [0011], [0012] and [0016], “slip amount of a disengagement-side clutch”).



Regarding claim 5, CHO et al. discloses wherein a pressure inside the first clutching device and/or a pressure inside the second clutching device are/is determined at the first time point and/or the second time point (see paragraph [0016], “stroke of a corresponding clutch actuator”; note, clutch stroke is directly related to the clutch pressure).

Regarding claim 6, CHO et al. discloses wherein the at least one shift parameter is a first pressure-torque relationship determined at the first time point and/or a second pressure-torque relationship determined at the second time point, wherein the first pressure-torque relationship is stored in a first look up table and the second pressure-torque relationship is stored in a second look-up table (see paragraph [0016], “clutch characteristic curve”).

Regarding claim 7, CHO et al. discloses wherein the at least one shift parameter is a second friction coefficient of the second clutching device, wherein the second friction coefficient is based on the pressure-torque relationship and geometry of the second clutching device and/or wherein the at least one shift parameter is a first friction coefficient of the first clutching device, wherein the first friction coefficient is based on the pressure-torque relationship and geometry of the first clutching device (see paragraphs [0004], “clutch transmission torque varies…error tolerances of components…variation in coefficients of friction of discs”).



Regarding claim 11, CHO et al. discloses wherein the pressure is determined by measuring the pressure in the corresponding clutching device by a pressure sensor or by using a pressure set point of the corresponding clutching device (see paragraph [0016], “stroke of a corresponding clutch actuator”; note, clutch stroke is directly related to the clutch pressure).

Regarding claim 12, CHO et al. discloses wherein the pressure inside the second clutching device is increased to the second pressure-level by executing a feedforward control procedure and/or after the pressure inside the second clutching device has been increased to the second pressure-level, the pressure inside the second clutching device is further increased by executing a feedback control procedure using the pressure inside the second clutching device as a control variable, a second slip speed as a process variable and a reference slip speed profile as a process variable (see paragraphs [0011]-[0016], “updating clutch torque on a characteristic curve”; note, clutch stroke is directly related to the clutch pressure).



Regarding claim 16 as best understood, CHO et al. discloses wherein a hydraulic pressure inside the first clutching device and/or a hydraulic pressure inside the second clutching device are/is determined at the first time point and/or the second time point (see paragraph [0016], “stroke of a corresponding clutch actuator”; note, clutch stroke is directly related to the clutch pressure).

Regarding claim 17 as best understood, CHO et al. discloses wherein the first clutching device is emptied using a predetermined first pressure profile and/or the second clutching device is filled using a predetermined second pressure profile (see paragraphs [0011]-[0016], “updating clutch torque on a characteristic curve”; note, clutch stroke is directly related to the clutch pressure).

Regarding claim 18, CHO et al. discloses wherein the at least one shift parameter is a first friction coefficient of the first clutching device and/or the at least one shift parameter is a second friction coefficient of the second clutching device (see paragraphs [0004], “clutch transmission torque varies…variation in coefficients of friction of discs”).

Regarding claim 19, CHO et al. discloses a transmission controller (1) for controlling the vehicle transmission, wherein the transmission controller is configured to carry out the method according to claim 1 (described in detail above).


Allowable Subject Matter
Claims 8, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUKUMOTO et al. (US 6,692,409) discloses a hydraulic transmission control system (see ABSTRACT).
TOYOTA et al. (US 2015/0375750 A1) discloses a transmission control device (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655